DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claim 1-19 are pending and subject to examination on the merits.

Priority
The instant application is a CON of US application 17/204,018 which claims priority to US Application 16/470,387 (now US Patent 10982195) and which is 371 of PCT/EP2017/083249 filed 18 December 2017 which claims benefit of foreign priority documents EP 16206564.3 and EP 17193108.2 filed 23 December 2016 and 26 September 2017, respectively.  Said documents have been received in the grandparent application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 June 2011 has been considered by the examiner.  See initialed and signed PTO/SB/08. 

Terminal Disclaimer
The terminal disclaimer filed on 14 October 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date US Patent 10,982,195 and US Co-pending application 17/204,018 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney C.G. Moore on 14 October 2021.
The application has been amended as follows: 
In the Claims:
1 (Currently amended). A recombinant cell
a) one or more heterologous genes encoding a glycerol dehydrogenase; 
b) one or more genes encoding a dihydroxyacetone kinase (E.C. 2.7.1.28 and/or E.C. 2.7.1.29); 
c) one or more heterologous genes encoding a ribulose-1 ,5-biphosphate carboxylase oxygenase (EC 4.1.1.39, RuBisCO); and 
d) one or more heterologous genes encoding a phosphoribulokinase (EC 2.7.1.19, PRK); and optionally 
cell comprises overexpression of one or more pentose phosphate pathway (PPP)-genes.
2 (Currently amended). The cell according to claim 1, wherein the cell comprises overexpression of one or more of TAL1, TAL2, TKL1, TKL2, RPE1 and RKI1.
3 (Currently amended). The cell according to claim 1, wherein the cell comprises overexpression of TKL1.
4 (Original). The cell according to claim 1 which comprises a deletion or disruption of one or more endogenous nucleotide sequences encoding a glycerol exporter.
5 (Original). The cell according to claim 1 wherein the glycerol dehydrogenase is a NAD+ linked glycerol dehydrogenase (EC 1.1.1.6) or a NADP+ linked glycerol dehydrogenase (EC 1.1.1.72).
6 (Original). The cell according to claim 1 which comprises a genetic modification that increases the specific activity of dihydroxyacetone kinase in the cell as compared to a cell which is genetically identical except for the modification causing the increased specific activity of dihydroxyacetone kinase.
7 (Original). The cell according to claim 1 which comprises a deletion or disruption of one or more endogenous nucleotide sequences encoding a glycerol kinase (EC 2.7.1.30).
8 (Original). The cell according to claim 1 which comprises a deletion or disruption of one or more endogenous nucleotide sequences encoding a glycerol-3-phosphate dehydrogenase, which glycerol-3-phosphate dehydrogenase optionally belongs to EC 1.1.5.3, optionally gut2, or to EC 1.1.1.8, optionally PDP 1/2, which cell is optionally free of genes encoding NADH-dependent glycerol 3-phosphate dehydrogenase.

10 (Original). The cell according to claim 1 which comprises one or more nucleic acid sequences encoding a heterologous glycerol transporter represented by amino acid sequence SEQ ID NO: 7 or a functional homologue thereof having sequence identity of at least 50%.
11 (Original). The cell according to claim 1 which comprises one or more nucleic acid sequences encoding a heterologous glycerol transporter represented by amino acid sequence SEQ ID NO: 8 or a functional homologue thereof having sequence identity of at least 50%.
12 (Original). The cell according to claim 1 which is a yeast cell.
13 (Original). The cell according to claim 1 which is selected from Saccharomycetaceae, optionally from the group of Saccharomyces, optionally Saccharomyces cerevisiae; Kluyveromyces, optionally Kluyveromyces marxianus; Pichia, optionally Pichia stipitis or Pichia angusta; Zygosaccharomyces, optionally Zygosaccharomyces bailit; and Brettanomyces, optionally Brettanomyces intermedius, Issatchenkia, optionally Issatchenkia orientalis and Hansenula.
14 (Original). The cell according to claim 1 further comprising one or more genes, optionally a heterologous genes, encoding molecular chaperones, said chaperones optionally originating from a prokaryote, optionally a bacterium, optionally E. coli, optionally said chaperones are selected from the group consisting of GroEL, GroES, functional homologues of GroEL, and functional homologues of GroES.
15 (Currently amended). The cell according to claim 1 wherein the PRK is under control of a promoter with a PRK expression ratio 
16 (Original). A process for preparing a fermentation product, comprising preparing a fermentation product from a fermentable carbohydrate, optionally selected from the group of glucose, fructose, sucrose, maltose, xylose, arabinose, galactose and mannose, wherein said preparing is carried out by contacting the cell according to claim 1 with the fermentable carbohydrate under anaerobic conditions.
17 (Original). The process according to claim 16 wherein the fermentable carbohydrate is obtained from starch, lignocellulose, and/or pectin.
18 (Original). The process according to claim 17, wherein the starch, lignocellulose, and/or pectin is contacted with an enzyme composition, wherein one or more sugar is produced, and wherein the produced sugar is fermented to give a fermentation product, wherein the fermentation is conducted with said cell.
19 (Original). The process according to claim 16, wherein the fermentation product is one or more of ethanol, butanol, lactic acid, succinic acid, a plastic, an organic acid, a solvent, an animal feed supplement, a pharmaceutical, a vitamin, an amino acid, an enzyme or a chemical feedstock.
20. (New) The cell according to claim 15, wherein the promoter is a PRK promoter.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the claims are drawn to a recombinant cell, optionally a recombinant yeast cell comprising: a) one or more heterologous genes encoding a glycerol dehydrogenase; b) one or more genes encoding a dihydroxyacetone kinase (E.C. 2.7.1.28 and/or E.C. 2.7.1.29); c) one or more heterologous genes encoding a ribulose-1 ,5-biphosphate carboxylase oxygenase 
e) one or more heterologous genes encoding a glycerol transporter, wherein the recombinant yeast comprises overexpression of one or more pentose phosphate pathway (PPP)-genes.  The combination of Klaassen & Hartman (WO 2015/028583 – cited on IDS) and Van Maris et al. (WO 2014/129898 – cited on IDS) are considered the closest prior art.  However, Klaassen teaches increasing NADH and Van Maris teach less NADH which leaves the two incompatible in methods of culturing recombinant yeast to produce various products where said co-factor requirements of the pathways involved are essential for product formation.  As such, claims 1-19 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        14 October 2021